OPINION
MCKEE, Circuit Judge.
Dewi Yani Kuntjorohadi and her husband, Hok Hay Oeij, petition us to review a decision of the Board of Immigration Appeals denying their application for asylum and withholding of removal and ordering their voluntary departure. For the reasons “that follow, we will dismiss the petition.
Because we write only for the parties, it is not necessary to recite the facts of this case in detail. It is sufficient to note the following: the petitioners are nationals of Indonesia who are of Chinese ethnicity and Catholic. They allege people of their ethnicity and faith are both subjected to discrimination in Indonesia. They arrived in the United States -with visitor visas that authorized them to stay until May 24, 2000; both remained in the United States beyond their authorized stay.
Petitioners concede their removability, but seek asylum, restriction (or withholding) on removal, relief under the Convention Against Torture, and alternatively, voluntary departure. Following an evidentiary hearing, the Immigration Judge denied their application for asylum, withholding of removal, and for relief under the Convention Against Torture, but granted the request for voluntary departure, imposing a $1,000 bond for each petitioner. The Board of Immigration Appeals affirmed the Immigration Judge’s decision pursuant to 8 C.F.R. § 208.4, and this petition for review followed. Petitioners ask us to review only the ruling on their asylum claim. They do not contest the denial of their claims for withholding of removal and for relief under the Convention Against Torture.
The Immigration Judge refused to consider the petitioners’ claim for political asylum, on the grounds that the application for asylum was not timely filed. An application for asylum must be filed within one year of entry into the United States, unless the applicant is able to demonstrate changed circumstances materially affecting his/her eligibility for asylum or extraordinary circumstances relating to the delay in filing. 8 U.S.C. § 1158(a)(2) (2002). Peti*682tioners admit that they entered the United States on November 25, 1999, but did not submit an application for asylum until April 11, 2001. Petitioner’s Br. at 4.
They attempt to demonstrate extraordinary circumstances as well as changed circumstances by arguing: (1) their ignorance of the one-year time limit for asylum applications, and (2) the worsening of social and political conditions in Indonesia in December, 2000. Id. at 10. The Immigration Judge found these reasons to be insufficient, and so did not consider the application for asylum.
We do not have jurisdiction to consider the merits of the petitioners’ application for asylum, its timeliness, nor the sufficiency of the alleged exceptions to the period of limitations. See 8 U.S.C. § 1158(a)(3) (2002).
Inasmuch as this is the only issue petitioners have raised, we can not review the merits of their other grounds for relief either. Accordingly, the petition for review will be dismissed.